Citation Nr: 0015447	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for PTSD.

The Board notes that, in August 1999, the veteran cancelled 
his request for a personal hearing.


FINDINGS OF FACT

1.  The RO originally denied service connection for PTSD in a 
May 1988 rating decision, which it confirmed in rating 
decisions in June 1988 and July 1988.  The veteran did not 
timely appeal any of these decisions.  In a January 1993 
rating decision, the RO found no new and material evidence to 
reopen the veteran's claim for service connection for PTSD.  
Although he submitted a notice of disagreement, the veteran 
failed to timely perfect his appeal.  

2.  The evidence received since the January 1993 rating 
decision is either cumulative or duplicative of evidence 
previously of record or is not so significant that it must be 
considered with all the evidence of record in order to fairly 
decide the merits of the claim.     


CONCLUSIONS OF LAW

1.  The rating decision of January 1993 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1999).

2.  New and material evidence has not been received since the 
January 1993 rating decision to reopen the veteran's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1988 rating decision, the RO originally denied 
service connection for PTSD; the denial of service connection 
was confirmed in rating decisions in June 1988 and July 1988.  
The veteran did not timely appeal any of these decisions.  In 
a January 1993 rating decision, the RO found no new and 
material evidence to reopen the veteran's claim for service 
connection for PTSD.  Although he submitted a notice of 
disagreement, the veteran failed to timely perfect his 
appeal.  Therefore, the RO's decisions of May 1988, June 
1988, July 1988, and January 1993 are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), that "new" evidence was "material" if it 
raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change); Elkins v. West, 12 Vet. App. 209, 218 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must determine whether the evidence is new 
and material.  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
immediately upon reopening the case, the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, 12 Vet. App. at 206.  Finally, if the claim is well 
grounded, the Board may proceed to evaluate the merits of the 
claim after ensuring that VA's duty to assist has been 
fulfilled.  Id.   

In the May 1988 rating decision and the immediately 
subsequent decisions, the RO denied service connection for 
PTSD because it was not shown by the evidence of record.  In 
the January 1993 rating decision, the RO found no new and 
material evidence to reopen the claim for service connection 
for PTSD.  

The evidence of record at the time of the January 1993 rating 
decision consisted of the veteran's service medical records, 
the report of the VA psychiatric examination in 1988, records 
of VA hospitalizations on two occasions in 1988 and again in 
1990, records of VA outpatient treatment from December 1991 
to December 1992, a statement from the veteran received in 
May 1988, and a report from V.V., M.D., Bureau of Disability 
Determination, dated in March 1988.  

Evidence received since the January 1993 rating decision 
consisted of statements from the veteran, his wife, his 
father, and his stepmother, all received in January 1998, VA 
medical records from a hospitalization in January 1994 and a 
hospitalization in February and March 1997, as well as VA 
outpatient medical records dated from November 1992 to 
November 1998.  

Upon a review of this evidence, the Board finds that the 
evidence is not new and material.  Beginning with the 
personal statements, the Board finds that the veteran's 
January 1998 statement, in which he describes his experiences 
in Vietnam and his current problems, essentially duplicates 
the statement received in May 1988, and is, therefore, not 
new.  

In her statement, the veteran's wife relates that she had 
known the veteran since 1974, after he was discharged from 
service.  She indicates that the veteran had manic depression 
and asserts that the disorder began with his experience in 
Vietnam.  Although this statement is new and not cumulative 
of prior evidence, it is not significant to the veteran's 
claim for service connection for PTSD.  

In their statements, the veteran's father and stepmother 
generally contend, in pertinent part, that the veteran 
changed after returning from Vietnam.  The Board finds that 
these assertions are, for all intents and purposes, 
cumulative of the basic assertion involved in a service 
connection claim, i.e., that the disorder in question began 
in service.  Otherwise, the statements recount the veteran's 
personal and psychiatric history after service.  This 
evidence is generally cumulative of the record at the time of 
the previous rating decisions and is, therefore, not new.  

As to the medical evidence, the record of the VA 
hospitalization in January 1994 shows a diagnosis of 
schizoaffective disorder, history of drug abuse, and paranoid 
personality.  The record of the VA hospitalization in 
February and March 1997 shows a diagnosis of bipolar disorder 
with remote history of alcohol abuse, currently in remission.  
The VA outpatient medical records reflect continued treatment 
for alcohol use, bipolar disorder, and schizoaffective 
disorder.  Again, these records, though new, are not 
significant to the veteran's claim for service connection for 
PTSD and, therefore, do not warrant reopening of the claim.  

In conclusion, the Board finds that new and material evidence 
has not been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD.  38 C.F.R. § 
3.156(a).  Therefore, the claim is not reopened.  38 U.S.C.A. 
§ 5108; Winters at 206.
 


ORDER

As no new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
PTSD, the claim is not reopened.  The appeal is denied.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

